DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant on January 25th, 2021 filed a preliminary amendment.
	Applicant amended claim 1.
	Applicant added new claims 2 – 20.
	The pending claims are 1 – 20.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/551,196, filed on August 15th, 2017 (Japanese Application JP2015-061767 filed March 24th, 2015).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 1st, 2020; July 1st, 2021; August 16th, 2021; and June 28th, 2022 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a timing that is prior to a timing of the switching by a predetermined amount of time or longer” [Claims 1, 7, 13, and 17] must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract is 2 Paragraphs instead of a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term “HDMI” [Paragraph 169], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
a) In Paragraph 6 lines 7 – 8, the acronyms “TS” and “MMT” are not defined on first use for clarity.
b) In Paragraph 26 line 10, the acronym “OETF” is not defined upon first use for clarity.
c) In Paragraph 42 line 1 and throughout the phrase ““1,”” should read as --“1”,-- for clarity.
d) In Equation (2), the phrase “B+” and “*C” need to read as --B +-- and --* C-- for clarity (spacing between operators).
e) In Equation (3), the phrase “1/C” should read as --1 / C-- for clarity (spacing between operators).
Appropriate correction is required.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “at least one processor configured to …” in claims 1, 7, 13, and 17.
The Examiner notes one of ordinary skill in the art would ordinary afford the “processor” claimed status as connoting sufficient structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Regarding claim 1, the claim has two instances in lines 13 – 14 of “a timing” which raises antecedent basis issues making the claim vague and Indefinite.
Regarding independent claims 7, 13, and 17, see claim 1 for similar reasoning and recitation of the same / similar limitation and thus are similarly Objected.
Regarding claims 2 – 6, 8 – 12, 14 – 16, and 18 – 20, the dependent claims do not cure the deficiencies of the Independent claims and thus are similarly Objected.

Regarding claim 1, the “predetermined amount of time” is not restricted to be an actual quantity or duration greater than zero thus the claim currently afford no timing is necessary (0s is possible).
Regarding claims 7, 13, and 17, see claim 1 for similar reasoning and thus are similarly Objected.
Regarding claims 2 – 6, 8 – 12, 14 – 16, and 18 – 20, the dependent claims do not cure the deficiencies of the Independent claims and thus are similarly Objected.

Regarding claims 2 – 4, the use of “first transmission video data” and the enumerations between the claims is inconsistent and confusing for understanding when viewing the claims as a whole.
Regarding claims 8 – 10, see claims 2 – 4 which are the apparatus claims implementing the steps of the claimed method.
Regarding claims 14 – 16, see claims 2 – 4 for similar reasoning since the since limitations are recited, but the numbering / enumerations confuses consistency and clarity when viewing the claims as a whole.
Regarding claims 18 – 20, see claims 14 – 16 which are the apparatus claims implementing the steps of the claimed method.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Messmer (US PG PUB 2015/0042890 A1 referred to as “Messmer” throughout) [English equivalent of JP2014-534719A cited in Applicant’s December 1st, 2020 IDS], and further in view of Drugeon, et al. (US PG PUB 2017/0264859 A1 referred to as “Drugeon” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/087,035) [Cited in Applicant’s December 1st, 2020 IDS] and Toma, et al. (US PG PUB 2016/0142714 A1 referred to as "Toma" throughout in which the citations will come from the US PG PUB in lieu of US Provisional Application 62/018,010) [Cited in Applicant’s December 1st, 2020 IDS].
	Regarding claim 7, see claim 1 which is the apparatus performing the steps of the claimed method.
	Regarding claim 8, see claim 2 which is the apparatus performing the steps of the claimed method.
	Regarding claim 9, see claim 3 which is the apparatus performing the steps of the claimed method.
	Regarding claim 10, see claim 4 which is the apparatus performing the steps of the claimed method.
	Regarding claim 11, see claim 5 which is the apparatus performing the steps of the claimed method.
	Regarding claim 12, see claim 6 which is the apparatus performing the steps of the claimed method.
	Regarding claim 17, see claim 13 which is the apparatus performing the steps of the claimed method.

Regarding claim 1, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
at least one processor configured to [Messmer Figures 2 and 4 – 6 as well as Paragraph 80 (processor based implementation)]
encode transmission video data obtained by switching between a plurality of kinds of transmission video data having predetermined opto-electrical transfer characteristics to obtain a video stream [Messmer Figures 1 – 2 and 4 (see at least reference characters 2, 7, 11, and 33 (encoder) as well as 5 and 19 (switcher for switching between SDR / HDR / VDR content – to combine with the OETF / EOTF information taught by Drugeon) as well as Paragraphs 20 (encoder and switcher), 32, 40 – 41 (switches between SDR and VR / HDR content to encode for transmission / broadcast and display) and 44 (switching between content in the same stream); Drugeon Figures 1 – 2 (Figure 2 renders obvious the OETF / characteristics for SDR and HDR / VDR content and the use of SDR / HDR related to the claimed OETF characteristics as obvious variants to one of ordinary skill in the art) (see further reference characters 112 and 113 (encoder and switcher / multiplexer) as well as Paragraphs 33, 41, 64 – 67 (encoding data in SDR / HDR formats) and 120 – 125 (encoding and switching between streams)];
transmit a container containing the video stream [Drugeon Figures 1 and 12 (see at least reference characters 110 and 120) as well as Paragraphs 64 – 67 and 120 – 123 (transmitting data of a container / transport stream) explained further by Toma Figure 7 Paragraphs 131 – 132, 164 – 166, and 215 – 217 (use of containers to transmit data structures for SDR / HDR conversion)]; and
insert, into the container [See previous limitations for citations of containers for insertion], identification information representing a kind of a transmission video data in the video stream contained in the container, such that the identification information indicates the kind of transmission video data resulting from switching of the kind of the transmission video data in the video stream, the identification information being inserted into the container at a timing that is prior to a timing of the switching by a predetermined amount of time or longer [Messmer Figures 1 – 2 and 4 – 5 (see at least reference characters 1, 3, 5, 6 and 8 in Figure 1; see at least reference characters 5, 11, and 19 in Figures 2 and – 6) as well as Paragraphs 20 (“insertion spots” where “time-division multiplexing” renders obvious the claimed timing information), 62 – 64 (time and format information inserted into streams), 74 and 79 (time and information inserted into the streams); Drugeon Figures 1 and 12 – 14 (in particular Figure 12 for inserted information into the stream / container) as well as Paragraphs 44 (timing changes inserted into the stream), 114 – 123 (format insertion and timing information for changes in OETF or going between SDR / HDR), and 132; Toma Figure 7, 9 (see at least reference characters 404 and 406), as well as Paragraphs 128 – 132 (transmit timing with metadata for HDR conversion as part of the container), 136 (time for updating OEFTs / EOFTs and display / presentation time information), 146 – 149 (timing data output for control of HDR conversion), 215 – 217 (time in the metadata sent in the container), and 266 – 269 (time considerations)].
The motivation to combine Drugeon with Messmer is to combine features in the same/ related field of invention of video data creation and display/ reproduction in order to improve maximum luminance values for displaying video data [Drugeon Paragraphs 29, 31, and 83 where the Examiner observes at least KSR Rationales (0) or (F) are also applicable].
The motivation to combine Toma with Drugeon and Messmer is to combine features in the same / related field of invention of "image signal processing" in order to improve "displayable luminance level" and improve the image quality displayed [Toma Paragraphs 4 and 195 where the Examiner observes at least KSR Rationales (0) or (F) are also applicable].
This is the motivation to combine Messmer, Drugeon, and Toma which will be used throughout the Rejection.

Regarding claim 2, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
wherein the plurality of kinds of the transmission video data include:
first transmission video data having a standard dynamic range opto-electrical transfer characteristic, the first transmission video data being obtained by performing opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic on standard dynamic range video data [Messmer Figures 1 – 2 and 4 – 6 as well as Paragraphs 20 (characteristics of inputs), 40 – 43 (SDR and HDR streams are taken as input), 47 – 52 (color gamuts and characteristics for SDR and HDR inputs); Drugeon Figure 2 (SDR and HDR OETFs shown) and Figures 3 – 11 (descriptors / OETF characteristics in the descriptor and in particular Figure 5 should values for various OETF curves) as well as Paragraphs 62 – 64 and 78 – 83 (existing SDR as a first OETF / transfer function)]; and
second transmission video data having a high dynamic range opto-electrical transfer characteristic, the second transmission video data being obtained by performing opto-electrical conversion with the high dynamic range opto-electrical transfer characteristic on high dynamic range video data [Messmer Figures 1 – 2 and 4 – 6 as well as Paragraphs 20 (characteristics of inputs), 40 – 43 (SDR and HDR streams are taken as input), 47 – 52 (color gamuts and characteristics for SDR and HDR inputs); Drugeon Figure 2 (SDR and HDR OETFs shown) and Figures 3 – 11 (descriptors / OETF characteristics in the descriptor and in particular Figure 5 should values for various OETF curves) as well as Paragraphs 62 – 64 and 78 – 83 (existing HDR as a second OETF / transfer function)].
Please see claim 1 for the motivation to combine Messmer, Drugeon, and Toma.

Regarding claim 3, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
wherein the plurality of kinds of transmission video data include:
first transmission video data having a high dynamic range opto-electrical transfer characteristic, the first transmission video data being obtained by performing opto-electrical conversion with the high dynamic range opto-electrical transfer characteristic on high dynamic range video data [Messmer Figures 1 – 2 and 4 – 6 as well as Paragraphs 20 (characteristics of inputs), 40 – 43 (SDR and HDR streams are taken as input), 47 – 52 (color gamuts and characteristics for SDR and HDR inputs); Drugeon Figure 2 (SDR and HDR OETFs shown) and Figures 3 – 11 (descriptors / OETF characteristics in the descriptor and in particular Figure 5 should values for various OETF curves) as well as Paragraphs 62 – 64 and 78 – 83 (existing HDR as a second OETF / transfer function)]; and
second transmission video data having the high dynamic range opto-electrical transfer characteristic, the second transmission video data being obtained by performing opto- electrical conversion with a standard dynamic range opto-electrical transfer characteristic on standard dynamic range video data and performing dynamic range conversion on a result of the opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic, the dynamic range conversion being based on conversion information for converting a value of data converted with the standard dynamic range opto-electrical transfer characteristic into a value of data converted with the high dynamic range opto-electrical transfer characteristic [Messmer Figures 2 – 5 (see Figure 3 with SDR to HDR conversion) as well as Paragraphs 40 – 41 (SDR / HDR inputs for outputs in which SDR is taken for an HDR display / output device), 43 – 45 (mapping SDR to HDR values (e.g. “expands the dynamic rang of the SDR content” in Paragraph 45); Drugeon Figures 2 (differences between SDR and HDR OETF to reconcile), 3 – 11 (syntax elements of descriptors effecting changes between SDR and HDR with Figure 9 in particular emphasized) and 12 – 14 (video streams and conversion methods implemented) as well as Paragraph 79 – 83 (SDR and HDR conversion), 109 – 117 (hybrid HDR for SDR stream for use on HDR device thus converting from SDR to a HDR type / like OETF), and 131 – 132 (characteristics of the change / switch)].
Please see claim 1 for the motivation to combine Messmer, Drugeon, and Toma.

Regarding claim 4, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
wherein the plurality of kinds of transmission video data include:
first transmission video data having a standard dynamic range opto-electrical transfer characteristic, the first transmission video data being obtained by performing opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic on standard dynamic range video data [See claim 2 first limitation for citations against the pending limitation];
second transmission video data having a high dynamic range opto-electrical transfer characteristic, the second transmission video data being obtained by performing opto- electrical conversion with the high dynamic range opto-electrical transfer characteristic on high dynamic range video data [See claim 2 second limitation for citations against the pending limitation]; and
third transmission video data having the high dynamic range opto-electrical transfer characteristic, the third transmission video data being obtained by performing the opto- electrical conversion with the standard dynamic range opto-electrical transfer characteristic on the standard dynamic range video data and performing dynamic range conversion on a result of the opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic, the dynamic range conversion being based on conversion information for converting a value of data converted with the standard dynamic range opto-electrical transfer characteristic into a value of data converted with the high dynamic range opto- electrical transfer characteristic [See claim 3 second limitation for citations against the pending limitation].
Please see claim 1 for the motivation to combine Messmer, Drugeon, and Toma.

Regarding claim 5, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
wherein the at least one processor is further configured to insert, into the container [See claim 1 for “processor” and “container” limitations for citations], information on a reference luminance level or information on a branch level being a luminance level at which a trajectory followed by curves of a standard dynamic range opto-electrical transfer characteristic and a high dynamic range opto-electrical transfer characteristic bifurcates [Messmer Figure 3 as well as Paragraphs 41 and 44 – 48 (“common anchor point” is an obvious variant of the claimed “bifurcate” feature of the claim to one of ordinary skill in the art); Drugeon Figures 2 (OETF curves for SDR and HDR), 3 – 11 (various containers / descriptors to signal characteristics of the OETFs in which Figures 4 and 5 are OETF / transfer functions with characteristics / parameters rendering obvious the design decision of selecting parameters for the curves to match / have a bifurcation point as taught by Drugeon and Toma Paragraphs 107 – 110 (knee points obvious variant of the bifurcation point claimed)) as well as Paragraphs 90 – 97 (parameters to adjust to expand SDR to HDR) rendering obvious the claimed design decision), 109 – 117, and 131 – 132 (switching from SDR to HDR) and 141 – 151 (equations with parameters to adjust to have common anchor points / similarities in Figure 2 and as taught by Messmer rendering obvious the design decision to one of ordinary skill in the art – as understood in view of Toma Figure 40 (subfigures included) as well as Paragraphs 107 – 110 (see “knee points”)].
Please see claim 1 for the motivation to combine Messmer, Drugeon, and Toma.

Regarding claim 6, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
	wherein the container is an MPEG-2 transport stream or an MPEG media transport (MMT) stream [See claim 1 for “container” citations and additionally Messmer Paragraphs 40 – 41 (MPEG-2 streams used); Drugeon Figure 12 (MPEG-2 transport streams used) as well as Paragraphs 64 – 67 and 97 (MPEG-2 TS used); Toma Paragraphs 215 – 217 and 235 – 236 (containers for data using MPEG2 TS (transport stream)].
	Please see claim 1 for the motivation to combine Messmer, Drugeon, and Toma.

Regarding claim 13, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa. The combination teaches
at least one processor configured to [Messmer Figures 2 and 4 – 6 as well as Paragraph 80 (processor based implementation)]
receive a container containing a video stream obtained by encoding transmission video data, wherein the transmission video data is a result of switching between a plurality of kinds of transmission video data having predetermined opto-electrical transfer characteristics [See claim 1 “encode transmission video data …” limitation for citations and additionally Messmer Figure 2 – 3 and 5 – 6 (see at least reference characters 50, 60 (receivers), and 51 (codec includes the decoder)) as well as Paragraphs 20 – 21, 30, 40 (receiving / receiving captured video / video to display with conversion information), 60 – 62, 64 – 70, and 74 – 78; Drugeon Figure 1 (see at least reference characters 120, 121, 122, and 123), 3 – 11 (descriptors / identification of the stream type) and 12 – 14 as well as Paragraphs 66 – 72 (receiving transmitted data including EOTF / OETF information for the stream to convert between SDR and HDR), 77 – 83 (conversion information signaled and identification of the streams), and 128 – 135],
in the container [See claim 1 “transmit a container” limitation for citations], identification information representing a kind of transmission video data of the video stream contained by the container is inserted such that the identification information indicates the kind of transmission video data resulting from switching of a kind of the transmission video data in the video stream, the identification information being inserted into the container at a timing that is prior to a timing of the switching by a predetermined amount of time or longer [See claim 1 “insert, into the container, identification information” for citations of the same / similar information];
decode the video stream to obtain the transmission video data [Messmer Figures 5 – 6 (see at least reference character 51) as well as Paragraphs 20 and 64 – 69 (decoding function of the codec described); Drugeon Figure 1 (see at least reference character 121) as well as Paragraphs 68 – 72 (decoding video data created by transmitter))]; and
perform an electro-optical conversion process based on the identification information and display performance on the obtained transmission video data, to obtain image data for display [[Messmer Figures 5 – 6 (see at least reference character 59) as well as Paragraphs 20, 30, 60 – 62 (various inputs to process from decoder to display), 64 – 70, and 74 – 78 (processing decoded data for display); Drugeon Figure 1 (see at least reference character 123) and 12 – 14 as well as Paragraphs 66 – 72 (displaying decoded data w/ SDR / HDR information processed)].
	See claim 1 for the motivation to combine Messmer, Drugeon, and Toma.  The Examiner observes while claim 1 addressed the transmission of data the reception of the data is an obvious variant (the inverse / decoding process known to one of ordinary skill in the art) the same motivation applies equally since the kinds of video data are similar / the same of those of the transmission claims.

Claim(s) 14 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messmer, Drugeon, Toma, and further in view of Kozuka, et al. (US Patent #9,912,903 B2 referred to as “Kozuka” throughout in which citations will come from the Patent in lieu of US Provisional Application 62/014,850) [Cited in Applicant’s December 1st, 2020 IDS].
	Regarding claim 18, see claim 14 which is the apparatus performing the steps of the claimed method.
	Regarding claim 19, see claim 15 which is the apparatus performing the steps of the claimed method.
	Regarding claim 20, see claim 16 which is the apparatus performing the steps of the claimed method.

Regarding claim 14, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.  Kozuka teaches more clearly cases of SDR and HDR displays for the case of displaying an HDR signal on an SDR display to further elaborate on the teachings of Toma framed as cases similar to Toma.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa display and Kozuka’s teachings of displaying HDR data on an SDR display and vice versa. The combination teaches
wherein the plurality of kinds of transmission video data include:
first transmission video data having a standard dynamic range opto-electrical transfer characteristic, the first transmission video data being obtained by performing opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic on standard dynamic range video data [See claim 2 first limitation regarding the “first transmission video data” for citations], and second transmission video data having a high dynamic range opto-electrical transfer characteristic, the second transmission video data being obtained by performing opto-electrical conversion with the high dynamic range opto-electrical transfer characteristic on high dynamic range video data [See claim 2 second limitation regarding the “second transmission video data” for citations];
wherein when the display performance is in a high dynamic range [Messmer Figures 5 – 6 (see at least reference character 59) as well as Paragraphs 64 – 69 and 74 – 79 (converting for HDR display); Drugeon Figures 1 and 12 – 14 as well as Paragraphs 67 – 74 (converting to HDR output / display); Kozuka Figures 5 – 7 and 17 (see at least HDRTV / HDR Display)] and:
in a case where the transmission video data are the first transmission video data, the at least one processor performs dynamic range conversion on the transmission video data and then performs an electro-optical conversion process with a high dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion performed on the transmission video data to obtain the image data for display [See claims 3 (second video data) and 4 (third video data) for citations and (conversion of SDR to HDR) for HDR display) in combination with the HDR display citations in the “when” limitation above], and
in a case where the transmission video data are the second transmission video data, the at least one processor performs electro-optical conversion with the high dynamic range electro-optical transfer characteristic on the transmission video data to obtain the image data for display [See claim 2 (first video data) and claim 3 (first video data) for Messmer and Drugeon citations and additionally Kozuka Figures 5 – 7, 17, and 27 – 35 (subfigures included) (see at least the HDR display with the HDR input signal through the “HDR Display Process”) and well as Columns 12 – 13 (Section 1.5 and 1.6 describing Figure 6 (subfigures included) storing HDR data for display on an HDRTV)]; and
wherein when the display performance is in a standard dynamic range [Messmer Figures 1 and 5 – 6 (see at least reference character 59) as well as Paragraphs 17, 64 – 69 and 74 – 79 (converting for HDR display); Drugeon Figures 1 and 12 – 14 as well as Paragraphs 67 – 74 (converting to HDR output / display); Kozuka Figures 5 – 7, 17, and 40 – 44 (see at least SDRTV / SDR Display)] and:
in a case where the transmission video data are the first transmission video data, the at least one processor performs electro-optical conversion with a standard dynamic range electro-optical transfer characteristic on the transmission video data to obtain the image data for display [See claims 3 (second video data) and 4 (third video data) for citations of Messmer and Drugeon and Kozuka Figures 5 – 7 17, and 40 – 44 at least (subfigures included) in case 3 (or Case (c) in Figures 41 – 44)) (see SDR input for SDR display going through and SDR Display process)], and
in a case where the transmission video data are the second transmission video data, the at least one processor performs dynamic range conversion on the transmission video data and then performs electro-optical conversion with a standard dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion performed on the transmission video data to obtain the image data for display [See claim 2 (first video data) and claim 3 (first video data) at least Messmer and Drugeon citations and additionally Kozuka Figures 5 – 7, 17, and 27 – 35 (subfigures included) (see at least the HDR display with the HDR input signal through the “HDR Display Process”) and well as Columns 12 – 13 (Section 1.5 and 1.6 converting HDR for SDR display)].
See claim 13 for the motivation to combine Messmer, Drugeon, and Toma.
The motivation to combine Kozuka with Toma, Drugeon, and Messmer is to combine features in the same / related field of invention of play back of video signal [Kozuka Column 1 lines 5 – 12 and 23 – 40] in order to improve displaying luminance levels [Kozuka Column 1 lines 5 – 12 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Messer, Drugeon, Toma, and Kozuka which will be used throughout the Rejection.

Regarding claim 15, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.  Kozuka teaches more clearly cases of SDR and HDR displays for the case of displaying an HDR signal on an SDR display to further elaborate on the teachings of Toma framed as cases similar to Toma.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa display and Kozuka’s teachings of displaying HDR data on an SDR display and vice versa. The combination teaches
wherein the plurality of kinds of transmission video data include:
first transmission video data having a high dynamic range opto-electrical transfer characteristic, the first transmission video data being obtained by performing opto-electrical conversion with the high dynamic range opto-electrical transfer characteristic on high dynamic range video data [See claim 3 first limitation (“first transmission data”) or claim 4 second limitation (“second transmission data”) for citations], and
second transmission video data having the high dynamic range opto-electrical transfer characteristic, the second transmission video data being obtained by performing opto-electrical conversion with a standard dynamic range opto-electrical transfer characteristic on standard dynamic range video data and performing dynamic range conversion on a result of the opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic, the dynamic range conversion being based on conversion information for converting a value of data converted with the standard dynamic range opto-electrical transfer characteristic into a value of data converted with the high dynamic range opto-electrical transfer characteristic [See claim 3 second limitation (“second transmission data”) or claim 4 third limitation (“third transmission data”) for citations];
wherein when the display performance is in a high dynamic range [See claim 14 the first “when” for same / similar citations] and:
in a case where the transmission video data are either one of the first transmission video data and the second transmission video data, the at least one processor performs electro-optical conversion with a high dynamic range electro- optical transfer characteristic on the transmission video data to obtain the image data for display [See claims 3 (second video data) and 4 (second and third video data) and claim 9 (the first “in a case” regarding HDR to HDR display conversion) and (conversion of SDR to HDR) for HDR display) for citations as well as additionally Kozuka Figures 5 – 7, 17, and 40 – 47 (subfigures included) (see at least the HDR display with the HDR input signal through the “HDR Display Process”) and well as Columns 12 – 13 (Case 1 or Case (a) (HDR input to HDR display)]; and
wherein when the display performance is in a standard dynamic range [See claim 14 the second “when” for same / similar citations] and:
in a case where the transmission video data are the first transmission video data, the at least one processor performs dynamic range conversion with a first conversion characteristic on the transmission video data and then performs electro- optical conversion with a standard dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion with the first conversion characteristic to obtain the image data for display [See claim 2 (first video data) and claim 3 (first video data) at least Messmer and Drugeon citations and additionally Kozuka Figures 5 – 7, 17, and 27 – 35 (subfigures included) (see at least the HDR display with the HDR input signal through the “HDR Display Process”) and well as Columns 12 – 13 (Section 1.5 and 1.6 converting HDR for SDR display)], and
in a case where the transmission video data are the second transmission video data, the at least one processor performs dynamic range conversion with a second conversion characteristic on the transmission video data and then performs the electro-optical conversion with the standard dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion with the second conversion characteristic to obtain the image data for display [See claim 2 (first video data) and claim 3 (first video data) at least Messmer and Drugeon citations and additionally Drugeon Figure 5 (see the various hybrid OETF curve described in which the mapping back to SDR will require a second set of characteristics than a true HDR curve as would be obvious to one of ordinary skill in the art) as well as Paragraphs 69 – 79 (converting to SDR display) and 134 – 150 with various parameters used for different cases rendering the design decision of the parameters / OETF characteristics obvious to one of ordinary skill in the art); Kozuka Figures 5 – 7, 17, and 27 – 35 (subfigures included) (see at least the HDR display with the HDR input signal through the “HDR Display Process”) and well as Columns 12 – 13 (Section 1.5 and 1.6 converting HDR for SDR display)].
See claim 14 for the motivation to combine Messer, Drugeon, Toma, and Kozuka.

Regarding claim 16, Messmer teaches a system to transmit SDR and HDR content to devices with switching / time-multiplexing considerations so the stream has information to change based on the display type, but lacks particulars on signaling OETF / EOTF information to perform the SDR to HDR or HDR to SDR conversions.  Drugeon teaches converting SDR streams to hybrid HDR stream by adjusting the OETF for use in HDR displays and a general transmission/ receiving process for creating and transmitting SDR and HDR streams.  Messmer and Drugeon both suggest the timing features claimed, but in additional support Toma teaches signaling transfer function characteristics in metadata / descriptors along with bifurcation information and switching time / latency time / timing considerations to effect changing content from SDR to HDR or from HDR to SDR.  Kozuka teaches more clearly cases of SDR and HDR displays for the case of displaying an HDR signal on an SDR display to further elaborate on the teachings of Toma framed as cases similar to Toma.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Messmer's system and teachings with that of Drugeon's to include details of OETF changes in forming hybrid HDR information so SDR information is played on an HDR display along with parameters and metadata including timing information as taught by Toma to include in the descriptors taught by Drugeon to signal SDR to HDR transitions and vice versa display and Kozuka’s teachings of displaying HDR data on an SDR display and vice versa. The combination teaches
wherein the plurality of kinds of transmission video data include:
first transmission video data having a standard dynamic range opto-electrical transfer characteristic, the first transmission video data being obtained by performing opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic on standard dynamic range video data [See claim 2 first limitation (“first transmission data”) or claim 4 first limitation (“first transmission data”) for citations],
second transmission video data having a high dynamic range opto-electrical transfer characteristic, the second transmission video data being obtained by performing opto-electrical conversion with the high dynamic range opto-electrical transfer characteristic on high dynamic range video data [See claim 2 second limitation (“second transmission data”), claim 3 first limitation (“first transmission data”), or claim 4 second limitation (“second transmission data”) for citations], and
third transmission video data having the high dynamic range opto-electrical transfer characteristic, the third transmission video data being obtained by performing opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic on the standard dynamic range video data and performing dynamic range conversion on a result of the opto-electrical conversion with the standard dynamic range opto-electrical transfer characteristic, the dynamic range conversion being based on conversion information for converting a value of data converted with the standard dynamic range opto-electrical transfer characteristic into a value of data converted with the high dynamic range opto-electrical transfer characteristic [See claim 3 second limitation (“second transmission data”), or claim 4 third limitation (“third transmission data”) for citations];
wherein when the display performance is in a high dynamic range [See claim 14 the first “when” for same / similar citations] and:
in a case where the transmission video data are the first transmission video data, the at least one processor performs dynamic range conversion on the transmission video data and then performs electro-optical conversion with a high dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion to obtain the image data for display [See claim 14 first “in a case” limitation after the first “when” condition (HDR display processing an SDR video input / signal)], and
in a case where the transmission video data are the second transmission video data or the third transmission video data, the at least one processor performs the electro-optical conversion with the high dynamic range electro-optical transfer characteristic on the transmission video data to obtain the image data for display [See claim 15 first “in a case” limitation after the first “when” condition for citations]; and
wherein when the display performance is in a standard dynamic range [See claim 14 the second “when” for same / similar citations] and:
in a case where the transmission video data are the first transmission video data, the at least one processor performs electro-optical conversion with a standard dynamic range electro-optical transfer characteristic on the transmission video data to obtain the image data for display [See claim 14 the first “in a case” limitation after the second “when” condition for SDR display processing a SDR video input / signal],
in a case where the transmission video data are the second transmission video data, the at least one processor performs dynamic range conversion with a first conversion characteristic on the transmission video data and then performs the electro-optical conversion with the standard dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion with the first conversion characteristic to obtain the image data for display [See claim 15 first “in a case” limitation after the second “when” condition for citations], and
in a case where the transmission video data are the third transmission video data, the at least one processor performs dynamic range conversion with a second conversion characteristic on the transmission video data and then performs the electro-optical conversion with the standard dynamic range electro-optical transfer characteristic on a result of the dynamic range conversion with the second conversion characteristic to obtain the image data for display [See claim 15 first “in a case” limitation after the second “when” condition for citations].
See claim 14 for the motivation to combine Messer, Drugeon, Toma, and Kozuka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reinhard, et al. (US PG PUB 2018/0027262 A1 referred to as “Reinhard” throughout) teaches in Figures 4 – 7 the general SDR to HDR conversions with OETFs and vice versa with EOTFs for transmission of video and conversion information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487